DETAILED ACTION

Response to Arguments
Applicant’s arguments, in the remarks, see page 3, 2nd paragraph, filed on 11/30/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 and its depended claims 2-17 have been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 11/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10762873 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1- 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1:
	The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the source driver is configured to adjust at least one of an operation frequency and a receiving bandwidth of a source driving circuit of the source driver when at least one of the timing controller and the source driver detects that an interference event occurs", in combination with the other recited claim features.

Regarding claims 2-17:
	Claims 2-17 depend on claim 1 and are found allowable for at least the same reason as discussed above.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623